Citation Nr: 9918246	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  95-08 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.

2.  Entitlement to service connection for a chronic 
disability of the cervical spine.

3.  Entitlement to service connection for a chronic 
disability of the thoracic spine.

4.  Entitlement to service connection for a chronic 
disability of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1983 to December 
1992.

This appeal was brought to the Board of Veterans' Appeals 
(the Board) from a March 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  The RO denied entitlement to service 
connection for sinusitis, hypothyroidism, a left knee 
disorder, and chronic disorders of the cervical, thoracic, 
and lumbar spine.

The veteran provided testimony before a Hearing Officer at 
the RO in July 1997, of which a transcript is of record.

In May 1998, the Board granted service connection for 
sinusitis, denied service connection for a left knee 
disorder, and remanded the issues of entitlement to service 
connection for hypothyroidism, and chronic disabilities of 
the cervical, thoracic, and lumbar spine to the RO for 
further development and adjudicative actions.

In January 1999 the RO affirmed the denials of entitlement to 
service connection for hypothyroidism, and chronic 
disabilities of the cervical, thoracic, and lumbar spine.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for 
hypothyroidism is not supported by cognizable evidence that 
the claim is plausible or capable of substantiation.

2.  The claim for entitlement to service connection for a 
chronic disability of the cervical spine is not supported by 
cognizable evidence that the claim is plausible or capable of 
substantiation.

3.  The claim for entitlement to service connection for a 
chronic disability of the thoracic spine is not supported by 
cognizable evidence that the claim is plausible or capable of 
substantiation.

4.  The claim for entitlement to service connection for a 
chronic disability of the lumbar spine is not supported by 
cognizable evidence that the claim is plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
hypothyroidism is not well-grounded.  38 U.S.C.A. § 5107 
(West 1991)

2.  The claim for entitlement to service connection for a 
chronic disability of the cervical spine is not well-
grounded.  38 U.S.C.A. § 5107.




3.  The claim for entitlement to service connection for a 
chronic disability of the thoracic spine is not well-
grounded.  38 U.S.C.A. § 5107.

4.  The claim for entitlement to service connection for a 
chronic disability of the lumbar spine is not well-grounded.  
38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

In Boeck v. Brown, 6 Vet. App. 14 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that 

A(n appellant) claiming entitlement to VA 
benefits has the burden of submitting 
evidence sufficient to justify a belief 
by a fair and impartial individual that 
the claim is well grounded.  See 38 
U.S.C.A. § 5107, and see Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 
(l992).  

If an appellant has not presented a well-grounded claim, then 
the appeal must fail and there is no duty to assist him/her 
further in the development of the claim.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1992).

Case law provides that although a claim need not be 
conclusive to be well-grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  See Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Where the issue is factual in 
nature, such as whether an incident or injury occurred in 
service, competent lay testimony, including an appellant's 
testimony, may constitute sufficient evidence to establish a 
well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Cartright v. Derwinski, 2 Vet. App. 24 (1991). 

Lay statements from individuals retelling their own 
experiences cannot constitute evidence to render a claim well 
grounded under § 5107 (West 1991).  Grottveit v. Brown, 5 
Vet. App. 91 (1993); Magana v. Brown, 7 Vet. App. 224, 227 
(1994); Heuer v. Brown, 7 Vet. App. 379, 380 (1995).  
However, a lay statement may be made which relays the visible 
symptoms of a disease or disability [See Caldwell v, 
Derwinski, 1 Vet. App. 466, 469 (1991)]; after which a 
decision must be made as to the credibility thereof in the 
context of probative medical evidence [See Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993)].  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  See 
Murphy, op. cit. at 81 (1990).  A claimant does not meet this 
burden imposed by section 5107(a) merely by presenting lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under section 5107(a).  

If the claim is not well-grounded, the claimant cannot invoke 
VA's duty to assist in the development of the claim.  See 38 
U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  It has also been determined that a well-grounded 
claim requires three elements: (1) medical evidence of a 
current disability; (2) lay or medical evidence of a disease 
or injury in service; and (3) medical evidence of a link 
between the current disability and the in-service injury or 
disease.  Caluza v. Brown, 7 Vet. App. 498 (1995).  



Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.306 (1998).  Other laws and regulations state that 
presumptive service connection may be granted for certain 
disabilities such as arthritis which is present to a 
compensable degree within a year of separation from service.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1998).

A preexisting disease or injury will be considered to have 
been aggravated by military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Clear and unmistakable 
evidence is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service based on all of the evidence.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  

The Court held in Crowe v. Brown, 7 Vet. App. 238 (1994), 
that, "Even if the veteran's (disability) is properly found 
to have preexisted service, the presumption of aggravation 
must also be addressed.  When a condition is properly found 
to have been preexisting (either because it was noted at 
entry or because preexistence was demonstrated by clear and 
unmistakable evidence), the presumption of aggravation 
provides:  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (emphasis added); see also 38 C.F.R. § 
3.306(a).  

Furthermore, 38 C.F.R. § 3.306(b) provides that, as to 
veterans of (wartime) service, "[c]lear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation" during service.  It is the 
Secretary's burden to rebut the presumption of in-service 
aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 334 
(1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  
"[I]n short, a proper application of [38 U.S.C. § 1153 and 38 
C.F.R. § 3.306 (a), (b)] . . . places an onerous burden on 
the government to rebut the presumption of service 
connection" and "in the case of aggravation of a preexisting 
condition, the government must point to a specific finding 
that the increase in disability was due to the natural 
progress[ ] of the disease".  Akins, 1 Vet. App. at 232.

The Court has held that evidence of "temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
'aggravation in service', unless the underlying condition, as 
contrasted to the symptoms, is worsened.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  

The Court has found that a condition that worsened during 
service and then improved due to in-service treatment to the 
point that it was no more disabling than it was at induction 
is analogous to a condition that has flared up temporarily.  

However, Section 3.306 provides that the 'ameliorating", 
"usual effects" of "medical or surgical treatment" "will 
not be considered service connected unless the disease or 
injury is otherwise aggravated by service."  Thus, the Court 
concludes that the only treatment effects that are not 
considered service connected are those that improved the 
condition and lowered the level of disability.  



If the preexisting disability is more severe after in-service 
medical treatment, the increase in the level of disability is 
service connectable.  Furthermore, the Court concludes that 
the question of whether there has been an increase in 
disability during service must be answered in the affirmative 
before the presumption of aggravation attaches.  Accordingly, 
the Court holds that where a preexisting disability has been 
medically or surgically treated during service and the usual 
effects of the treatment have ameliorated the disability so 
that it is no more disabling than it was at entry into 
service, the presumption of aggravation does not attach.  See 
Verdon v. Brown, 8 Vet. App. 529 (1996).

It is not necessary that a specific link be shown between 
inservice activity and the deterioration of the preservice 
disability in order to prevail.  It is enough that the 
aggravation occurred in service.  See Browder v. Derwinski, 1 
Vet. App. 204 (1991).

The Court further concluded that "satisfactory" evidence 
meant "credible" evidence as characterized in Caluza, 
supra, aff'd, 78 F.3d 604 (Fed.Cir. 1996); see also Collette 
v. Brown, 82 F.3d 389 (Fed.Cir. 1996).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

The Court has also held that a determination with regard to 
entitlement to service connection must be made upon a review 
of the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)).  

This assessment of credibility and weight to be given the 
evidence includes scrutiny of a medical professional's 
statements in association with such related factors as the 
basis for the opinions rendered, i.e., presence or absence of 
clinical records.  And while professional opinions must be 
considered, VA is not bound to accept any opinion from a 
private physician considering the merits of the claim.  See, 
i.e., Hayes v. Brown, 5 Vet. App. 60 (1993).  

The question of credibility is one which may also be 
addressed with regard to medical statements, and such a 
judgment or analysis is made on the entire evidence of 
record.  See, i.e., Cruzada v. Gober, No. 96-1132 (U.S. Vet. 
App. Sept. 16, 1997); for a single judge decision which is 
cited for the persuasiveness and reasoning contained therein 
see Bethea v. Derwinski, 2 Vet. App. 252 (1992); and also 
Alcaide v. Gober, 5 Vet. App. 9 (1993).  


For guidance with regard to specific individual 
qualifications of the witnessing health care professional, or 
when evidence is such that a determination may be made that 
the given opinion is clearly beyond expertise or inherently 
incredible or beyond the competence of the witness, see also, 
Justus v. Principi, 3 Vet. App. 510 (1992); King v. Brown, 5 
Vet. App. 19 (1993); Layno v. Brown, 6 Vet. App. 465 (1994); 
Grottveit, op. cit.; Black v. Brown, 10 Vet. App. 279 (1997); 
Rucker v. Brown, 10 Vet. App. 67 (1997); Goss v. Brown, 9 
Vet. App. 109, 113, 115 (1996); YT v. Brown, 9 Vet. App. 195, 
201 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Court has held that medical opinions which are 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996). 

The Board is not bound to accept a veteran's uncorroborated 
account of his service experiences in the face of objective 
evidence which indicates that those experiences did not take 
place. Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) 
(quoting Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), 
reconsideration denied per curiam, 1 Vet. App. 406 (1991)).  

The Board is not bound to accept medical opinions which are 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence.  Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal, op. cit.; and Guimond v. Brown, 6 Vet. App. 69 
(1993).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102, 4.3 
(1998).


I.  Hypothyroidism

Factual Background 

At the time of entrance into service, the veteran submitted a 
statement from a private physician, Dr. J. Wortley, who 
reported in December 1982, that the veteran had been seen 
since March 1982.  A routine laboratory screening had shown 
hypothyroidism for which he had successfully treated the 
veteran with Synthroid.  

This fact of preexisting hypothyroidism for which the veteran 
took Synthroid was noted at entrance and on numerous 
occasions in service.  Periodically in service he was seen 
for reevaluation (along with refills) of the Synthroid 
dosage.  On one occasion in 1983, when he had not taken his 
medication, the veteran had brief acute symptoms of fatigue 
which abated with prescription refill.

At the time of separation from service, the veteran was 
reported as having hypothyroidism for which he took Synthroid 
with good control.

On VA examination in June 1993, the veteran's hypothyroidism 
was under good control with the use of daily Synthroid 
(thyroid replacement therapy).


In the summer of 1994, the veteran again ran out of his 
medication; after being placed back on Synthroid, in October 
1994, he was said to be under control.  

However, a clinical record from 1995 showed that the 
veteran's hypothyroidism was not under control.  He was 
rejected for continuing as a reservist partly due thereto. 

A private clinical record from 1996 showed that the veteran 
needed to have his Synthroid again regulated, and that it was 
then thought that he was getting perhaps too much.  There was 
some evidence of exopthalmia and it was felt that he had 
probably had Grave's disease in the past.  Again, his 
Synthroid dosage was re-regulated.  He continued to have some 
problems into early 1997, when there was some problem 
equalizing his dosages, and more than one type of thyroid 
replacement was initially used in an effort to gain control 
of his condition. 

On VA examination in October 1998, pursuant to the Board's 
remand, the examiner was asked to evaluate the veteran's 
hypothyroidism as it might relate to service.  The examiner 
noted the presence of long history of complete thyroid gland 
failure prior to service for which the veteran had been given 
replacement therapy.  The VA examiner noted that the natural 
history of such a disorder was one of agoitrous, autoimmune, 
overt hypothyroidism which was complete and irreversible 
failure of the gland.  

Clearly, the examiner noted, there had been intermittent 
difficulties before and after the veteran had gone into 
service of defining the appropriate replacement dosage and as 
a result, there were times when his medication was over-
replaced and other times when it was under-replaced as a 
result of this trial and error procedure of determining the 
proper dosage.  




However, the examiner specifically noted that this would have 
no effect on the thyroid unless prolonged at which point 
there might be some adverse other organ system impact [which 
was not shown herein].  It was again noted that the presence 
of exopthalmos suggested that the veteran had had Grave's 
disease in the past which was now quiescent.  

The physician specifically opined that the veteran's primary 
hypothyroidism was not aggravated by service.  

Analysis

As for the veteran's claim with regard to hypothyroidism, the 
evidence is clear [and the veteran has not argued to the 
contrary] that the veteran was found on laboratory testing as 
a teenager to have the essential euthyroid disorder for which 
he was prescribed thyroid replacement medication, i.e., 
Synthroid.  The pivotal question thus becomes whether pre-
existing underlying hypothyroidism was aggravated by service.  

In that regard, the Board has reviewed all of the evidence of 
record.  For a well-grounded claim, there must be a defined 
disability in service, a current disability, and a medical 
nexus between the two.  In the case of aggravation, there 
must be a medical basis for establishing a comparable nexus, 
that is a basis for finding that service led to an aggravated 
current state when comparing the disability before, during 
and since service.

The evidence shows that the veteran had hypothyroidism before 
and during service.  On a few occasions in service when he 
did not take his medication he became mildly symptomatic, 
symptoms which abated completely when he returned to his 
therapeutic regimen.  

Regardless of any such lapses when he ceased to take his 
thyroid replacement medication, and as is the nature of many 
such endocrine substitute medications, the dosage has to be 
regularly monitored and regulated on a periodic basis.  Such 
therapeutic monitoring is demonstrated to have taken place 
before and throughout service. 

As noted above, the hypothyroid disability therapy, which 
consisted singularly of thyroid replacement, continued to be 
monitored in service, and on those infrequent occasions when 
it became necessary, revised, just as it had been prior to 
service.  There is essentially a similar pattern for the 
period after the veteran's separation from service. 

In 1995, some three years after separation from service, the 
veteran's hypothyroidism appeared to exacerbate and he again 
underwent a revisitation of his therapy dosages.  However, 
there is no persuasive medical evidence or opinion that the 
underlying pathology of the disorder, namely hypothyroidism, 
which clearly pre-existed service, was in any way aggravated 
thereby, or for that matter, that the pre-existing 
hypothyroid disability increased in any way in or as a result 
of service.  Thus it becomes unnecessary to even address 
whether inservice deterioration was in the way of "natural 
progression" since there was no such chronic progression at 
all in or as a result of service, nor is there credible 
opinion to that effect.  

Absent such evidence or opinion, the veteran's claim with 
regard to inservice aggravation of his pre-existing 
hypothyroidism is not well grounded.  No further evidence has 
been identified by the veteran as being available which might 
in any way alter that conclusion.

Based on the evidence in the file with regard to the 
condition before, during and since service, there is no 
objective persuasive evidence or medical opinion of any kind 
to show that the veteran's hypothyroidism increased in 
severity in or as a result of service.  

The Board notes that several years after separation from 
service, the veteran's hypothyroidism, for whatever reason, 
became again somewhat unstable or sufficiently out of sync as 
to cause fatigue, etc. requiring readjustment of medications 
in the way of type and dosage.  However, the requirement for 
such a necessary and normal medicinal adjustment is not shown 
by evidence or expert opinion to be in any way due to or 
otherwise related to service, and moreover, this is not 
reflective of any inservice aggravation of the preexisting 
problems.  There is credible medical expert opinion 
specifically declining to find that hypothyroidism was 
aggravated in service, and there is no opinion or persuasive 
evidence to the contrary.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any 
medical evidence that has not already been obtained that 
would well ground his claim.   

It appears that all pertinent records have been obtained in 
this regard, and the veteran had not indicated to the 
contrary.  McKnight v. Gober, 131 F.3d 1483 (Fed.Cir 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997).

As the veteran has not submitted a well grounded claim of 
entitlement to service connection for hypothyroidism, the 
doctrine of reasonable doubt is not applicable to his case.  
38 U.S.C.A. § 5107.


II.  Chronic cervical and thoracic spine disability

Factual Background and Analysis

With regard to a chronic disability of the cervical spine, 
although there was a notation that the veteran had had some 
neck complaints prior to service, there is no evidence in 
service reflecting any continuing and/or additional cervical 
disability.  

Moreover, clinical evidence since service is devoid of 
evidence of chronic cervical disability which has any 
associative relationship to service.  

Similarly, no thoracic problems were noted at entrance or 
during service.  There is no objective clinical basis for 
finding that the veteran developed any chronic thoracic back 
problems in service, or that he has such a problem currently 
including which is in any way related to service.  

The veteran complained of ill-defined neck problems on VA 
examination in 1983, but no medical evidence of a chronic 
cervical (or thoracic) problem was shown on examination.  

Similarly, on subsequent private and VA examinations, no sign 
of chronic thoracic or cervical problems was shown.

As noted above, for a well-grounded claim, there must be a 
defined disability in service, a current disability, and a 
medical nexus between the two.  Absent evidence of current 
disability, let alone a nexus with service or inservice 
complaints, etc., the veteran's claims with regard to chronic 
cervical and thoracic spinal disabilities are not well 
grounded.  No further evidence has been identified by the 
veteran as being available which might in any way alter that 
conclusion.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any 
medical evidence that has not already been obtained that 
would well ground his claim.  In this regard, the Board 
reiterates that any evidence cited by the veteran and 
associated with the claims file was negative for a finding of 
chronic disability of cervical or thoracic spine linked to 
service. 

It appears that all pertinent records have been obtained in 
this regard, and the veteran had not indicated to the 
contrary.  McKnight v. Gober, op. cit.; Epps v. Gober, op. 
cit..

As the veteran has not submitted a well grounded claim of 
entitlement to service connection for chronic disability of 
the cervical or thoracic spine, the doctrine of reasonable 
doubt is not applicable to his case.  38 U.S.C.A. § 5107.


III.  Chronic lumbar spine disability

Factual Background

At entrance into service, the veteran provided a statement 
from a private physician, S. Musich, M.D., who reported that 
from September 1980 to October 1982, he had treated the 
veteran for acute lumbar strain/sprain with chiropractic 
adjustments.  His current status was good and X-rays were 
negative.

The veteran had no complaints of low back problems in service 
until November 1986 when he reported low back pain for the 
past several days.  On examination, there was some point 
tenderness.  Diagnosis was low back strain and he was given a 
limited profile for about a week.

In February 1992, the veteran was again seen with complaints 
of low back pain.  He said he had had similar problems for 
several years, but this had increased in the past week and a 
half after he had crawled under his car.  Examination showed 
paraspinal muscle spasms on the right and periodic tingling 
sensation into the right lower leg.  Diagnosis was acute 
lumbar strain.  Parafon forte was prescribed.  X-rays were 
said to be negative.  He was seen on several occasions in 
February 1992 and reported that he had a history of having 
been assaulted previously while working as a security 
officer.  The back pain had recently exacerbated.  

It was noted that the veteran was then in the process of 
moving which had aggravated any basic back problems.  
Mechanical low back pain with secondary increased lordosis 
was diagnosed.  

The veteran was seen again in September 1992 with complaints 
of low back pain which had started that morning.  Examination 
showed tenderness over the right paraspinal muscles with 
limitation of torso flexion to 30 degrees.  Acute muscle 
strain was diagnosed.

On VA examination in May 1993, low back pain was noted.  X-
rays showed only "mild retrolithiasis of L-5 upon S-1".  The 
veteran stated that he was working as a chemical waste water 
operator and that this involved loading and off-loading of 
trucks which caused his back to hurt.  The veteran also 
stated that prior to going into service, he had done some 
private security work and on one occasion while kneeling down 
while making an arrest, he had been attacked and kicked in 
the back.

Private clinical records from mid-1994 show low back pain and 
finding compatible with a probable herniated discs.  The 
veteran was specifically seen in May 1994 after having 
suffered a herniated disc, roughly seventeen months after 
leaving service.  Lumbar X-rays in July 1994 showed mild 
degenerative arthritic changes in the lumbar spine with 
arthritic changes in the facet joints of the lumbar region.  
There was also diffuse bulging discs long with the suggestion 
of presence of a small disc herniation on the left at L-5/S-1 
level.  There was also foraminal encroachment slightly worse 
on the left at the L-5/S-1 region.  

A lumbar myelogram in September 1994 showed abnormal 
persistent abrupt cutoff the nerve root sheath at L-5/S-1 on 
the left.

A military medical facility record shows the veteran was seen 
in January 1995, two years subsequent to service, for a low 
back strain sustained while employed as a civilian.



A report of an examination conducted at an Air Force facility 
in February 1996 showed that computerized tomography (CT) 
scan in September 1994 had confirmed the presence of 
herniated nucleus pulposus at L-5/S-1.  Because of this 
herniated disc he was felt to be not considered qualified for 
worldwide reserves duty and separation was recommended.

Ongoing clinical reports show that he had some recurrent low 
back problems.

On VA examination in October 1998, one examiner noted a 
history of degenerative joint disease and degenerative 
intervertebral disc disease.  X-rays showed "decreased L-5/S-
1 disc height".  Another examiner noted the presence of X-ray 
changes in the L-5/S-1 area, and the complained of low back 
pain.  The examiner referred to a post-service industrial 
accident in May 1995 for which the veteran had been 
compensated.  The examiner further said that absent other 
clinical findings, there was no finding of an acquired low 
back disorder such as spondylolisthesis or spondylolysis or 
retrolithiasis and thus, absent clinical sign of chronic 
current back disability, there was no necessity for answering 
the various inquiries as to inservice aggravation, etc..

Subsequently, the veteran submitted a statement from T. 
Doerr, M.D., dated in January 1999, noting that the veteran 
had been undergoing ongoing chiropractic care for his low 
back symptoms.  It was noted that X-rays had shown notable L-
5/S-1 disc space collapse; and a magnetic resonance imaging 
(MRI) had shown mild disc desiccation at L-4/L-5 and a more 
severe disc desiccation at L-5/S-1.  There was also mild 
posterior end plate osteophyte at L-5/S-1 slightly impinging 
and just contacting the S-1 nerve roots bilaterally.  It was 
felt that pending conclusion of any ongoing discussion with 
the service as to his back complaints, surgical intervention 
was probably in order.





Analysis

In the case of a disability of the lumbar spine, the 
veteran's service records show that he had acute bouts of 
transient low back pain which resolved without chronic 
residuals.  After service, the veteran seemed to indicate 
that he may have had some sort of back injury while working 
as a security guard, which may or may not be that to which 
Dr. Musich referred as having occurred in early 1980's prior 
to service.  In any event, chronic residuals of such were not 
clear-cut at entrance into service.  Absent some sort of 
evidence of inservice residuals of pre-service back trauma, 
this is basically irrelevant to the issue at hand.

In any event, X-rays are entirely negative for any lumbar 
deterioration to include herniation in service or until mid-
1994, too far removed from service to be related thereto, and 
at that time, they appeared to have possibly been associated 
with industrial injury.  There is no evidence or credible 
medical opinion to the contrary.

The suggested lumbar (L-5/S-1) retrolithiasis shown on a 
single X-ray assessment in 1993 by VA was not shown 
thereafter and did not reflect degenerative arthritis as 
would raise into consideration presumptive service 
connection.  Similarly, there is no evidence or medical 
opinion associating such a finding with anything of service 
origin.

Of critical importance is the fact that post service medical 
documentation on file shows the veteran sustained at three 
injuries to his back a significant period of time subsequent 
to his separation from service.  The symptomatology resulting 
from such injuries and any other back symptomatology reported 
in the post service medical documentation of record is 
totally devoid of any competent medical opinion linking to 
service any post service diagnosed back disorder to the 
veteran's period of service.

As noted above, for a well-grounded claim, there must be a 
defined disability in service, a current disability, and a 
medical nexus between the two.  So while there may have been 
pre-service symptoms, inservice symptoms, and additional 
symptoms post-service, absent a credible opinion establishing 
a medical nexus between these on any suitable basis for 
service connection, the veteran's claim with regard to 
chronic lumbar spinal disabilities is not well grounded.  No 
further evidence has been identified by the veteran as being 
available which might in any way alter that conclusion.  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any 
medical evidence that has not already been obtained that 
would well ground his claim.  

In this regard, the Board reiterates that any evidence cited 
by the veteran and associated with the claims file was 
negative for a finding of chronic disability of the lumbar 
spine linked to service. 

It appears that all pertinent records have been obtained in 
this regard, and the veteran had not indicated to the 
contrary.  McKnight v. Gober, op. cit.; Epps v. Gober, op. 
cit..

As the veteran has not submitted a well grounded claim of 
entitlement to service connection for chronic disability of 
the lumbar spine, the doctrine of reasonable doubt is not 
applicable to his case.  38 U.S.C.A. § 5107.

The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).





The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist him in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of a 
well grounded claim for the multiple disorders at issue, VA 
has no duty to assist the appellant in developing his case. 



ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for hypothyroidism, or a 
chronic disability of the cervical, thoracic or lumbar spine, 
the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

